FLETCHER, B., Circuit Judge,
concurring in the judgment:
I concur in the majority’s judgment, and were I to reach the merits, I would concur in its reasoning as well. However, I would not reach the question — as the majority does — of whether the district court properly dismissed Charter Oak’s implied warranty of merchantability claim. Rather, I would summarily affirm in light of appellant’s failure to present an adequate record. See In re O’Brien, 312 F.3d 1135, 1137 (9th Cir.2002) (citing Perez v. Perez, 30 F.3d 1209, 1217-18 (9th Cir.1994); Lowery v. United States, 258 F.2d 194, 196 (9th Cir.1958); Dela Rosa v. Scottsdale Memorial Health Systems, Inc., 136 F.3d 1241, 1243 n. 1 (9th Cir.1998)).
In violation of Ninth Circuit Rule 10-3.1, Charter Oak delayed approximately three months in ordering the designated trial transcripts. When Charter Oak filed its opening appellate brief in September 2005, it provided no trial transcripts whatsoever.1 Charter Oak’s subsequent reply brief provided some transcripts but continued to omit critical portions of the record that were discussed or alluded to in the briefs. Notably, Charter Oak did not provide the district court’s oral ruling on Certified’s motion for a directed verdict. This omission marks a clear failure by Charter Oak to comply with Circuit Rule 30-1.4, which requires that the ER include “any opinion, findings of fact or conclusions of law relating to the judgment or order appealed from” and “any other orders or rulings ... sought to be reviewed.” 9th Cir. R. 30-1.4(a)(iv) & (v). The rule further states that where the challenged “ruling, order, finding of fact, or conclusion of law was delivered orally, that specific portion of the reporter’s transcript recording any discussion by court or counsel in which the assignment of error is alleged to rest” shall be included in the ER. Id. at 30-1.4(a)(viii).
To my mind, the lack of an adequate record makes it impossible to complete a proper de novo review here. Because Charter Oak omitted crucial transcripts from the ER and utterly failed to comply with Circuit Rule 30-1, I would affirm without reaching the merits of Charter Oak’s claim.

. The excerpts of record ("ER”) accompanying Charter Oak's opening brief did not offer any trial transcripts. Instead, the ER included the deposition testimony and expert report that had accompanied Charter Oak’s motion for partial summary judgment and its opposition to Certified’s motion for summary judgment. Since the disposition of the summary judgment motions is not part of this appeal, this material should not have been included. See 9th Cir. R. 28-1(b) & 30-1.5.